Citation Nr: 0508446	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for scar, left side of 
face.

2.  Entitlement to service connection for scar, right hand.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for scars of the left side of the face and the 
right hand.


FINDING OF FACT

The veteran is not currently shown to have any medically 
confirmed facial or right hand scar disorders that are 
attributable to his military service.


CONCLUSION OF LAW

Neither a facial nor a right hand scar disability was 
incurred during or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the initiation of the veteran's August 2001 claim 
for service connection for scars, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), was signed into law.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 
3.159(b)(2).  In this case, there is no issue as to providing 
an appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, the record reflects that the veteran has been fully 
apprised of the changes brought about by the VCAA, to include 
notice of what evidence is necessary to substantiate his 
claims and of VA's obligation to obtain all relevant evidence 
in the custody of a Federal department or agency.  

Prior to entering the July 2002 rating decision the RO issued 
a March 2002 letter to the veteran.  Therein, he was advised 
that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his claimed scars, or provide properly executed 
releases so that VA could request the records for him.  The 
letter further detailed what evidence was necessary for 
service connection, and what actions VA would undertake to 
secure pertinent evidence.  Based on the foregoing, the duty 
to notify the veteran of the evidence necessary for service 
connection, and the duty to notify the appellant of the 
responsibilities for obtaining or presenting that evidence 
have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
or attempted to obtain private and VA treatment records 
identified by the veteran.  

The Board notes that the veteran is unemployed and appears to 
be receiving Social Security Administration (SSA) disability 
benefits, however, no SSA records have been associated with 
the veteran's claims file.  Notably, neither the veteran nor 
his representative has suggested that any records in the 
possession of the SSA are germane to the instant claim.  
Neither party has requested that VA obtain any records from 
SSA.  Nor is there any indication that records from the SSA 
would be relevant to the issue on appeal.  The SSA record 
indicates that the veteran was found to be disabled on April 
30, 1991.  The veteran's claims file contains medical 
evidence dated from 1990 forward that document treatment for 
on-the-job injuries to the back, neck, arms, and hands.  This 
medical evidence does not reflect any evidence of service 
incurred facial and/or right hand scars.  These records 
likely served as the factual basis for the April 1991 award 
of SSA disability benefits, and it would be unreasonable to 
speculate otherwise.  Accordingly, a remand of the case to 
obtain any records from SSA is not warranted.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the 
VCAA, reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Notwithstanding the holding of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (2003) (invalidating the provisions of 38 C.F.R. § 
3.159(b)(1)), the Board finds that further efforts to assist 
the veteran are unnecessary pursuant to 38 C.F.R. § 3.159, 
because in the absence of competent evidence showing 
disability of the face or hands due to scars, there is no 
reasonable possibility that further assistance to the veteran 
would assist in substantiating his claims. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, the veteran claims entitlement to service 
connection for scars of the left side of the face and the 
right hand.  A review of the service medical records reflects 
a February 1966 record of treatment for lip and scalp 
lacerations incurred in a fall from the veteran's bunk on to 
his footlocker.  The wound was cleaned.  

In November 1967, the veteran was involved in a motor vehicle 
accident.  Treatment records following that accident note 
the, "car rolled over (four times), no one was injured, and 
no one was knocked unconscious."  The veteran was 
hospitalized with complaints of abdominal pain and diagnosed 
with acute gastroenteritis.  There was no indication that he 
sustained any laceration or contusions to the head, face, or 
hands.  

The veteran's October 1970 separation examination is entirely 
negative for any clinical findings of facial or right hand 
scars.  

The Board has carefully reviewed the medical evidence of 
record and finds that the veteran does not currently have any 
scarring disability of the face or hands.  In this regard, 
the Board has examined the veteran's private treatment 
records dated from September 1979 to October 2002.  The only 
indication of scarring mentioned in the veteran's post-
service private medical records are scars from surgical 
incisions at other body sites.

On VA examination in December 1982, the veteran's skin was 
noted to be clear with negative findings on examination of 
the head, face, and neck.  The examiner noted no scars of the 
face or hands.   

On VA examination in August 1992, the examiner noted healed 
surgical incisions on the veteran's lower back and anterior 
neck.  The examiner noted normal head, face, and neck.  

As to the veteran's and his representative's written 
statements to the RO that his facial and right hand scars are 
due to his in-service motor vehicle accident, the Board notes 
that these lay assertions alone are insufficient to 
substantiate his claim, without supporting medical evidence 
of current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  Neither the veteran nor his 
representative has been shown to be competent to provide a 
medical diagnosis or medical nexus evidence.  Id.  

Furthermore, the record reveals no competent evidence that 
the veteran currently has either a left-sided facial scar or 
a right hand scar.  Accordingly, service connection for such 
a disorder cannot be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a current 
disability, there can be no valid claim).

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a scar 
disability of the face or hands due to military service.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred there).  

In sum, there is an absence of medical evidence of a current 
disability involving scarring of the face or hand, and there 
is no medical evidence linking any current scar disability to 
the veteran's military service.  As such, the claims are 
denied.




ORDER

Service connection for scarring of the left side of the face 
and the right hand is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


